Citation Nr: 0209822	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  02-00 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate his
claim in the November 2001 Statement of the Case, and the RO 
has obtained all relevant evidence necessary for an equitable 
disposition of this appeal.

2.  The appellant had active service from January 1960 to 
January 1963.

3.  The appellant did not serve on active service during a 
period of war.


CONCLUSIONS OF LAW

1.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The requirements for nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 101(12), (24), 
1501, 1521, 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R.             
§ 3.159); 38 C.F.R. §§ 3.1, 3.2, 3.6 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's DD Form-214 indicates that he served on 
active duty from January 1960 to January 1963.  The Form also 
indicates that the appellant had foreign service in Europe.  
The appellant contends that he is entitled to pension 
benefits because he served during the Berlin Crisis and the 
Cold War.  Congress has not declared the Berlin Crisis and 
the Cold War to be periods of war for which eligibility to 
nonservice-connected pension benefits may be based.  38 
C.F.R. § 3.2.  The appellant also contends that he was on 
standby reserves for two years following his separation from 
service and therefore, served during the Vietnam era.  Only 
the time the appellant served on active duty constitutes 
qualifying service for pension benefits.  38 C.F.R. § 3.6.


ORDER

Eligibility requirements for nonservice-connected pension 
benefits have not been met, and the appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

